1

2

3

4

5

6

7

8                                IN THE UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00180-DAD-BAM
12                                Plaintiff,             ORDER ON APPLICATION FOR APPOINTMENT
                                                         OF GUARDIAN AD LITEM
13                          v.
14   MATTHEW SHEFFIELD,
15                                Defendant.
16

17                                                        ORDER
18          The court has reviewed and considered the government’s application for appointment of a
19   guardian ad litem for the two minor victims that are referenced in the indictment in this case. Because
20   good cause has been shown in support of the requested appointment, and the proposed guardian has
21   agreed to accept appointment, the court hereby orders that Marita Carlson be appointed to serve as
22   guardian ad litem for the minor victims while this federal criminal case is pending.
23          To that end, it is further ordered that Ms. Carlson:
24          •       May attend hearings and trial proceedings in which the victims participate and
25
                    make recommendations to the Court concerning the welfare of the children;
26
            •       May have access to reports, evaluations and records, except attorney work product,
27
                    necessary to effectively advocate for the victims;
28



30
1           •        Shall marshal and coordinate the delivery of resources and special services to the victims;
2                    and
3
            •        Shall not be compelled to testify in any court action or proceeding concerning any
4
                     information or opinion received from the victims in the course of serving as their
5
                     guardian ad litem.
6

7
     See 18 U.S.C. § 3509(h)(2).

8           Finally, in connection with this appointment the Court will provide reasonable compensation and

9    payment of expenses for Ms. Carlson as contemplated by Title 18, United States Code, Sections 3509(h)
10   and 3006A(e).
11

12   IT IS SO ORDERED.

13      Dated:    February 3, 2020
                                                        UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30
